32 So. 3d 730 (2010)
Timothy Scott HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-469.
District Court of Appeal of Florida, Fourth District.
April 14, 2010.
Rehearing Denied May 13, 2010.
Timothy Scott Harris, South Bay, pro se.
No appearance required for appellee.
PER CURIAM.
We summarily affirm the circuit court's denial of Harris's postconviction motion and motion for rehearing. Harris's petition for writ of certiorari is hereby redesignated as a final appeal pursuant to Fla. R.App. P. 9.040(c) and 9.141(b). See *731 Council v. State, 980 So. 2d 1205 (Fla. 4th DCA 2008).
Affirmed.
HAZOURI, MAY and GERBER, JJ., concur.